DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on April 4, 2022 have been entered. Applicant amended claims 1, 7, 8, 9, 15, 16, and 17and cancelled claims 5, 6, 13, 14, and 21. Claims 1-4, 7-12, 15-20, and 22 remain pending in the application.

Response to Arguments
Applicant’s arguments files on April 4, 2022 in response to the Final Office Action dated February 3, 2022 have been fully considered.
 Applicant’s augment with respect to 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections are persuasive. Therefore previous 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections are withdrawn. 
 Applicant' s arguments with respect 35 U.S.C. 102 rejection to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-4, 7-12, 15-20, and 22 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
	Regarding claim 1:
Claim 1 is directed to an abstract idea of content based routing.  Claim 1 recites limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim elements preclude the step from practically being performed in the mind. For example, the limitations “judging, in response to receiving a service request, whether the service request matches a preset shunt rule, the 5preset shunt rule comprising a request content and a request context,  wherein the request context comprised in the preset shunt rule comprises a request time, and the request time refers to a time when the service request occurs”, “forwarding, in response to judging that the service request matches the preset shunt rule, the service request to a service cluster corresponding to the preset shunt rule 10matching the service request”, are mental processes; One can in his/her mind match a service request containing a list of parameters to a predefined shunt rule and forward the service request to appropriate destination based on the matching. Similar analysis is applicable for the rest of the limitations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The claim is directed to a method. A method is one of the statutory categories of invention. Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim requires the additional limitations of one or more devices. The additional elements for claim 1 is “a service cluster”. This judicial exception is not integrated into a practical application. Here a service cluster is generic computer components and amount to just applying the exception with a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as stated above, merely amount to applying the exception with a generic computer and insignificant extra-solution activity.  For example, “the condition variable is reused and nested in the preset shunt rule” that is merely reusing a variable in nested manner, is well-understood, routine, and conventional and does not provide an inventive step. 
Therefore claim 1 is not patent eligible.
 claim 2 is directed to a method. A method is one of the statutory categories of invention. Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim requires the additional limitations of one or more devices. The additional elements for claim 2 is “wherein in response to judging that the Page 2 of 12Appl. No. 16/698,779Attorney Docket No. 101770-1168216-002300US Amdt. dated April 4, 2022Response to Final Office Action of February 3, 2022service request does not match the preset shunt rule, setting a shunt rule matching the service request and storing the shunt rule.”. This judicial exception is not integrated into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as stated above, merely amount to applying the exception with a generic computer and insignificant extra-solution activity. For example, “wherein in response to judging that the Page 2 of 12Appl. No. 16/698,779Attorney Docket No. 101770-1168216-002300US Amdt. dated April 4, 2022Response to Final Office Action of February 3, 2022service request does not match the preset shunt rule, setting a shunt rule matching the service request and storing the shunt rule” that is merely setting up and storing a new rule  if not matched, is well-understood, routine, and conventional and does not provide an inventive step. 
Therefore claim 2 is not patent eligible.
claim 3 is directed to a method. A method is one of the statutory categories of invention. Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim requires the additional limitations of one or more devices. The additional elements for claim 3 is “judging, in response to receiving the service request, whether the service request matches a preset content in the preset shunt rule; and judging, in response to judging that the service request matches the preset content in the preset shunt rule, that the service request matches the preset shunt rule”. This judicial exception is not integrated into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as stated above, merely amount to applying the exception with a generic computer and insignificant extra-solution activity. For example, “judging, in response to receiving the service request, whether the service request matches a preset content in the preset shunt rule; and judging, in response to judging that the service request matches the preset content in the preset shunt rule, that the service request matches the preset shunt rule” that is merely comparing the service request with the shunt rule , is well-understood, routine, and conventional and does not provide an inventive step. 
Therefore claim 3 is not patent eligible.
claim 4 is directed to a method. A method is one of the statutory categories of invention. Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim requires the additional limitations of one or more devices. The additional elements for claim 4 is “wherein the preset shunt rule further comprises logical combinations between the request contents, between the request contexts, and between the request content and the request context”. This judicial exception is not integrated into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as stated above, merely amount to applying the exception with a generic computer and insignificant extra-solution activity. For example, “wherein the preset shunt rule further comprises logical combinations between the request contents, between the request contexts, and between the request content and the request context” that is merely making a logical combination, is well-understood, routine, and conventional and does not provide an inventive step. 
Therefore claim 4 is not patent eligible.
claim 7 is directed to a method. A method is one of the statutory categories of invention. Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim requires the additional limitations of one or more devices. The additional elements for claim 7 is “wherein the request contents further comprise a request user agent, a request uniform resource locator, or a request method”. This judicial exception is not integrated into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as stated above, merely amount to applying the exception with a generic computer and insignificant extra-solution activity. For example, “wherein the request contents further comprise a request user agent, a request uniform resource locator, or a request method” that is merely including various parameters, is well-understood, routine, and conventional and does not provide an inventive step. 
Therefore claim 7 is not patent eligible.
claim 8 is directed to a method. A method is one of the statutory categories of invention. Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim requires the additional limitations of one or more devices. The additional elements for claim 8 is “wherein the request context comprised in the preset shunt rule further comprises a request protocol”. This judicial exception is not integrated into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as stated above, merely amount to applying the exception with a generic computer and insignificant extra-solution activity. For example, “wherein the request context comprised in the preset shunt rule further comprises a request protocol” that is merely including one parameter, is well-understood, routine, and conventional and does not provide an inventive step. 
Therefore claim 8 is not patent eligible.

Regarding claim 9:
	Claim 9 is directed towards a routing apparatus with memory, instruction and processor to perform the method of claim 1. Accordingly, claim 9 is not patent eligible under similar rationale.
Claims 10-12, 15, and 16 are directed towards a routing apparatus to perform the methods of claims 2-4, 7, and 8 respectively. Accordingly, claim 10-12, 15, and 16 are not patent eligible under similar rationale
Regarding claim 17:
Claim 17 is directed towards non-transitory computer-readable medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to implement the method of claim 1. Accordingly, claim 17 is not patent eligible under similar rationale.
Claims 18-20 are directed towards non-transitory computer-readable medium to perform the method of claims 2-4 respectively. Accordingly, claim 18-20 are not patent eligible under similar rationale.
claim 22 is directed to a method. A method is one of the statutory categories of invention. Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim requires the additional limitations of one or more devices. The additional elements for claim 22 is “wherein the request context comprises at least one of the following of the service request: a request address, a request tag, or a request cluster”. This judicial exception is not integrated into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements as stated above, merely amount to applying the exception with a generic computer and insignificant extra-solution activity. For example, “wherein the request context comprises at least one of the following of the service request: a request address, a request tag, or a request cluster” that is merely including some parameter in the service request, is well-understood, routine, and conventional and does not provide an inventive step. 
Therefore claim 22 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gunturu (US Patent Publication No. 7587487), hereinafter, Gunturu, in view of Wang (US PGPUB No. 20150365334), hereinafter, Wang, further in view of Gupta (US PGPUB No. 20150373013), hereinafter, Gupta.
Regarding claim 1:
Gunturu teaches:
A content based routing method, comprising (see Fig. 4): 
judging, in response to receiving a service request, whether the service request matches a preset shunt rule, the 5preset shunt rule comprising a request content and a request context, [[ wherein the request context comprised in the preset shunt rule comprises a request time, and the request time refers to a time when the service request occurs ]] (Fig. 4, step 406, shows receiving a packet (service request) as stated in Col. 13, lines 57-58, “At a block 406, a packet sent from one of the client’s 102 is received at the switch 108”. Fig. 4, step 414, teaches evaluating (judging) whether the packet content matches a predefined rule (shunt rule) and Col. 14, lines 33-35 explains the same. Col. 10, lines 29-36, teaches rule comprising various parameters, for example, header (context) and tag (content) as stated “<rule-data> specifies the XML-related information (such as in the SOAP header 204 or body 206) or header fields of an HTTP packet (or other location of the packet) that has data to be evaluated by the rule. Example rule types are nested rule, method, URL, version, header, header-name, XML tag, and other suitable rule types.”). Col. 8, lines 35-37, states “Rules may also be generated that are based on a search of tag and/or attribute names, prefixes/suffixes/patterns, or values.”); and 
forwarding, in response to judging that the service request matches the preset shunt rule, the service request to a service cluster corresponding to the preset shunt rule 10matching the service request (Fig. 4, step 416, teaches forwarding the packet to the a server (service cluster)  based on the matched rule as stated in Col. 14, lines 61-64, “At a block 416, one or more actions are performed on the packet based on the evaluated rules, in accordance with the applicable CSW policy. For example, the packet may be forwarded to a particular server or redirected.”).
wherein: the preset shunt rule further comprises a condition variable, the condition variable being  assigned with any one of:  [[a logical combination between request contents, a logical combination between request contexts, or a logical combination between the request content and the request context]], to avoid repeated configuration of common conditions (Col. 11, top table, second row, example column shows ruleF is defined in terms of condition if “header-name” with a value of “language” (content). Such conditional statement equates to assigning the value “language” (content) to a conditional variable.   ruleF is used for determining whether the term “language” exists in t http headers. The second row of the top table in col. 11 provides detail of a rule encompassing rule-type, explicit expression for the rule, description of the rule, and an example of the rule.);  
the preset shunt rule further comprises at least one of (1) a logical combination between the assigned condition variable and any request content in the request contents or (2) a logical combination between the assigned condition variable and any request context in the request contexts, so that the condition variable is reused and nested in the preset shunt rule (Col. 12, middle table, last row, shows a nested-rule which includes logical combination of plurality of simple rules. Col. 11, lines 56-58, states “With regards to nested rules, multiple rules can be combined to define a single rule, using parenthesis and logical operators in an embodiment”. Col. 8, lines 35-37 states “Rules may also be generated that are based on a search of tag and/or attribute names, prefixes/suffixes/patterns, or values”. As shown in Col. 12, bottom table, “csw-nested-rule ruleB (r_url_host_1 AND r_cookie_2) OR r_url_pattern_1“ amounts to the logical combination of condition “r_url_host_1 AND r_cookie_2” and content url_pattern_1.);
the logical combination includes at least one of: logical AND, logical OR, or logical NOT (see Col. 12, second table showing logical operator NOT, AND, OR); and 
wherein the request contents comprise: a request host name, a request path, a request query, a request header field, and a request Cookie (see Fig. 3 showing an HTTP request containing various elements).
Gunturu does not teach wherein the request context comprised in the preset shunt rule comprises a request time, and the request time refers to a time when the service request occurs.
Wang teaches wherein the request context comprised in the preset shunt rule comprises a request time, and the request time refers to a time when the service request occurs (paragraph 0075, lines 1-5, teaches request with timestamp as stated “the junk information filtering apparatus parses header information of each to-be-identified HTTP request data packet in the HTTP request data packet set, where the header information includes a timestamp of the HTTP request data packet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunturu to incorporate the teaching of Wang about including request time. One would be motivated to include request time for forwarding packet appropriate server (see at abstract of Gunturu).
While Gunturu teaches the condition variable being assigned with any one of the contents (Col. 11, top table, second row, example column shows ruleF is defined in terms of condition if “header-name” with a value of “language” (content). Such conditional statement equates to assigning the value “language” (content) to a conditional variable.),
Gunturu does not teach the condition variable being assigned with a logical combination between request contents (ruleF is defined in terms of a single element of the content, however, is not defined in terms of logical combination of multiple elements of content).
Gupta teaches the condition variable being assigned with a logical combination between request contents (paragraph 0035, lines 9-14, teaches filtering rule with logical combination of elements as stated “In another embodiment, the one or more rules 128 include two or more conditions 127 using logical operators. Logical operators include, “and,” “or,” and “not.” For example, a valid rule may be: “If the SSL certificate SHA1 fingerprint is the value of ‘X’, and if the SSL certificate's subject has a value of ‘Y’”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunturu to incorporate the teaching of Gupta assigning logical combination of contents. One would be motivated to so to set up rule with multiple criteria (see at least paragraph 0035 of Gupta).

As to claim 3, the rejection of claim 1 is incorporate. Gunturu, in view of Wang and Gupta, teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein the judging, in response to receiving the service request, whether the service request matches the preset shunt rule comprises: judging, in response to receiving the service request, whether the service request matches a preset content in the 20preset shunt rule; and judging, in response to judging that the service request matches the preset content in the preset shunt rule, that the service request matches the preset shunt rule (Col. 14, lines 33-40, teaches comparing content of the packet to the content of the rule as stated “Using the identified XML contents and/or contents of the HTTP header (or other portions of the received packet), the applicable rules are evaluated at a block 414. For example, if the HTTP header includes a GET method string and an Accept header that specifies "application/soap+xml," then a particular complex rule is evaluated using results of simple rules that are defined using contents of method and URL fields in an HTTP header”).
As to claim 4, the rejection of claim 1 is incorporate. Gunturu, in view of Wang and Gupta, teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein 25the preset shunt rule further comprises logical combinations between the request contents, between the request contexts, and between the request content and the request context (Col. 11, lines 56-60, teaches nested rule can be created by using logical combination of simple rule as stated “With regards to nested rules, multiple rules can be combined to define a single rule, using parenthesis and logical operators”. See Col. 12, lines 25-37, also).
As to claim 7, the rejection of claim 1 is incorporate.  Gunturu, in view of Wang and Gupta, teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein the request content further comprise a request user agent, a request uniform 15resource locator, or a request method (see Fig. 3).
As to claim 8, the rejection of claim 1 is incorporate. Gunturu, in view of Wang and Gupta, teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein the request context comprised in the preset shunt rule further comprises a request protocol 20 (Col. 5, lines 30 to 35 show an HTTT GET request. Col. 5, lines 36-44 teaches requesting response message in XML protocol).
Regarding claim 9:
Claim 9 is directed towards a routing apparatus (switch as shown in Fig. 1) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a routing apparatus performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a routing apparatus performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a routing apparatus performing the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a routing apparatus performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Regarding claim 17:
Claim 17 is directed towards a non-transitory computer-readable medium, storing 15a computer program thereon, wherein the computer program, when executed by a processor (see Col. 15), performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards computer-readable medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards computer-readable medium performing the method of claim 4. Accordingly, it is rejected under similar rationale.
As to claim 22, the rejection of claim 1 is incorporate. Gunturu teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein the request context comprises at least one of the following of the service request: a request address, a request tag, or a request cluster (Col. 8, lines 35-37, states “Rules may also be generated that are based on a search of tag and/or attribute names, prefixes/suffixes/patterns, or values”. Also see Fig. 3).
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunturu, in view of Wang, further in view of Gupta, and further in view of Akiyosh (US PG Publication No. 20130259052), hereinafter, Akiyosh.
As to claim 2, the rejection of claim 1 is incorporate. Gunturu, in view of Wang and Gupta, teaches all the limitations of claim 1 as shown above. 
Gunturu does not teach wherein in response to judging that the service request does not match the preset shunt rule, setting a shunt rule matching the service request and storing the shunt rule.
In the same field of endeavor, Akiyosh teaches wherein in response to judging that the service request does not match the preset shunt rule, setting a shunt rule matching the service request and storing the shunt rule (see at least Fig. 9 showing setting up new rule when the packet does not match any rule. Paragraph 0075, lines 1-3, explains the when packet does not match any rule as stated “On the other hand, as a result of the search, if no process rule having a matching rule matching the received packet is found (No in step S302)”. Paragraph 0077, lines 6-11, teaches setting up new rule and storing it as stated “the forwarding node 200 refers to a tentative process rule setting policy defined in this entry in the tentative process rule setting policy storage unit 203 and creates a tentative process rule (step S305). Next, the forwarding node 200 sets the created tentative process rule in the process rule storage unit 205 (step S306)”  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunturu to incorporate the teaching of Akiyosh for setting up new rule when the packet does not match the rule and storing the rule. One would be motivated to so since setting up new rule helps forwarding subsequent packets with same content for which the rule is set up (see at least paragraph 0035 of Akiyosh).
Claim 10 is directed towards a routing apparatus performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards computer-readable medium performing the method of claim 2. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 10, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444